Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not teach the branding device recited in cited in claim 1 and 12 comprising a harness in electrical communication with a power source and the light source.
The prior art of record does not teach the branding device recited in cited in claim 21 comprising one of the following the one or more housing retention features comprise movable tabs configured to lockingly interface with an edge of the computing infrastructure device surrounding the recess to secure the edge between each movable tab and a flange of the housing; or wherein: the one or more housing-faceplate interface features comprise one or more cavities formed in a side and/or rear wall of the housing; and each faceplate retention feature comprises a tabbed structure, which is configured to interlock with a corresponding cavity of the housing-faceplate interface features; or wherein the one or more housing retention features comprise movable tabs configured to lockingly engage with an edge of the computing infrastructure device surrounding the recess.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631